DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant has canceled claim 15, and as such, the 35 USC 112(b) rejection has been withdrawn.
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. On page 5 of the Applicant’s Arguments, the Applicant provides a summation of Kadam and states: Kadam mainly focuses on extraction efficiency and oil yields, but does not mention EPA contents; additionally, although the Applicant does not explicitly state this, the Applicant appears to also suggest that Kadam teaches away from the claimed moisture content. With respect to EPA content, it is unclear what the Applicant is referring to, since Kadam states that EPA is one of the fatty acids that are targeted for extraction, and claims the extraction of this fatty acid. See paragraph [0013] [0023] [0039] [0042] [0052]; Table 1; claims 10 and 20. With respect to moisture content, Kadam states, and claims, that the algae can be dried to a moisture content to as low as 2.6%, which is inside the claimed range. See paragraph [0033] and claim 3. While it is true that Kadam shows better results with a higher moisture content, Kadam never discourages this embodiment, and actively claims the lower moisture content; the MPEP states that the teaching of preferred embodiments does not provide for an .
On page 5 of the Applicant’s Arguments, the Applicant provides a summation of Bondioli, stating that Bondioli describes maximizing oil production in members of the Nannochloropsis genus, and the efficient extraction of oil, using non-polar solvents and silica gel. As Bondioli’s method of acquiring oil-producing biomass is different than that claimed, Bondioli was used to show that the oil in the biomass of Kadam could be efficiently, and predictably, extracted using Bondioli’s method.
On pages 5 and 6 of the Applicant’s Arguments, the Applicant provides a summation of supporting references Halim and Dickinson. These were used to provide a basic understanding of what would be known and obvious to the ordinary artisan, and were not necessarily used to reject limitations in the claims.
On page 6 of the Applicant’s Arguments, the Applicant states that none of the cited prior art describe extracting EPA at high yields. First, there does not appear to be any clear definition of what the metes and bounds of “high [EPA] content,” and as such, there is no reasonable manner of comparing this undefined term to the measures provided in the prior art. That said, Kadam provides for data that clearly shows that EPA is the highest concentration fatty acid in the algal oil. See Table 1.
The Applicant continues by stating that “the prior art does not disclose or suggest a method… without cell disruption.” Kadam never states that the cells are disrupted or lysed in any manner, and as such, it is unclear where the Applicant believes this limitation occurred. In fact, the summation provided by the Applicant on page 5 states that Kadam performs the method without pretreatments that would lyse the cells. 
The Applicant has amended the independent claim, and has canceled claims 5, and 15-19. The new limitation provides for a relative term, and is considered indefinite; therefore, a new 35 USC 112(b) rejection will be provided for claim 1. Claim 1 has also been amended, wherein previously dependent limitations drawn to the genus Nannochloropsis, and intact cell walls are now provided in claim 1. The rejection of claim 1 has been modified to account for this amendment. All claims are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high eicosapentaenoic acid (EPA) content” in claim 1 is a relative term which renders the claim indefinite. The term “high eicosapentaenoic acid (EPA) content” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The above term is unclear because there is nothing in the instant specification that provides for the metes and bounds of high EPA content; that is to say, it is unclear where low content ends, and high content begins. Since high content, and the range it encompasses, is undefined, there is no reasonable manner of comparing an undefined value to anything discussed in the instant specification.
Claims 2-4 and 6-14 are rejected insofar as they claim dependent on claim 1, and do not cure the indefiniteness of the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadam, et al (PGPub 2014/0243540) and Bondioli, et al (Bioresource Technology, 114, 567-572, 2012) and evidenced by Halim, et al (Biotechnology Advances, 30, 709-732, 2012) and Dickinson, et al (Clean Technology Environmental Policy, 19, 637-668, 2017). Prior to discussing the rejections under Kadam and Bondioli, it should be noted that Halim and Dickinson are review papers that provides great insight into the knowledge and skills of the ordinary artisan. At bare minimum, it can be assumed that the ordinary artisan is well versed in the science and principles outlined in these review papers.
Kadam teaches methods of extracting oils from algae. See paragraph [0002]. Kadam extracts the oils from a dried algal source, and a polar solvent. See paragraph [0011]. Kadam indicates that the polar solvent can include ethanol. See paragraph [0020]. Kadam characterizes the lipids by trans-esterifying them. See paragraph [0050]. Kadam indicates that members of the genus Nannochloropisis, including N. salina are usable in the method. See paragraphs [0027] [0028]. There is nothing in the Kadam reference to suggest that the cell walls have been disrupted, suggesting they are intact. Although Kadam only uses esterification for characterization purposes, Kadam notes that algal oils can be used for biodiesel, which is an esterified fatty acid. Additionally, as noted in the review of Halim, the [trans]esterification of algal fatty acids is routine in the 
Bondioli provides for a different method of oil extract from algae. In Bondioli’s method, lipids and esters are extracted by disrupting the cell walls with chloroform and methanol, and the supernatant is collected, wherein the supernatant comprises lipids, esters, and other assorted cellular debris. See page 568, “Crude lipid extraction” section. Following extraction of the lipids, Bandioli subjects the crude extract to non-polar solvents, like hexane, and silica gel. See page 569, left column [entire]. Bandioli’s method appears to provide for efficient separation of the various lipid, fatty acid, and ester components of algae. See page 570, Table 1.
As discussed above, Halim provides a review of algal oil extraction methods, and further uses for the extracted products. As discussed above, the conversion of algal oil into esters, via transesterification, is routine method in the art, and its utility in methods of extracting oil and providing a value product is quite clear to the ordinary artisan. See page 710, “Introduction” section. Halim notes that it is relatively common to provide for a dried algal product prior to oil extraction in a pretreatment step, and further notes that organic solvents, like ethanol, are routinely used in the extraction process. See page 714, Table 1; page 718, Table 2; page 721, left column, first [full] paragraph. Halim provides a diagram that shows that the transesterified esters are subjected to a post-transesterification step, wherein the esters are ultimately collected. See page 713, Figure 4. When considering the review paper, it is clear that all of the claimed steps are either generally or explicitly described; this would suggest that connecting various techniques that apply the steps of Figure 4 would provide for predictable results. Since 
Similarly, Dickinson provides details on the extraction of algal oils, their transesterification, and resulting purification. See page 638, Figure 1.
With respect to claim 1, based upon the cited prior art, especially when considering the level and skill and knowledge of the ordinary artisan, the claimed method steps are obvious.
With respect to claim 2, Halim notes that drying steps are routine in the art. However, Kadam notes that the algae can be dried to 2.6% moisture content. See paragraph [0033].
With respect to claims 3 and 4, Halim and Dickinson indicate that flocculation of algal cells is a routine process for obtaining algae. See Halim, page 712, right column; Dickinson, page 652 and 653, “Flocculation” section. Although Halim does not describe flocculation process details, the fact that this method is routinely used in the art would suggest that the claimed method is be obvious to the ordinary artisan. No evidence is provided to suggest that the instantly claimed method of flocculation is better than any other known method of flocculation. As such, while Halim does not describe the exact flocculation details, it can be reasoned that all methods of flocculation are obvious variants. 
Nannochloropisis, including N. salina are usable in the method. See paragraphs [0027] [0028].
With respect to claim 7, Kadam teaches that the dried algal biomass is mixed with 200 proof (100%) ethanol, at 80-82ºC, for 3 hours. See paragraph [0047]. With respect to the ethanol concentration and the temperature, these levels are exceptionally close to the claimed levels and are considered obvious. See MPEP 2144.04(I). While it is noted that Kadam teaches an extraction for 1-4 hours (see paragraph [0038]), instead of the claimed 30 minutes, this level would be well within the skills of the ordinary artisan to optimize. See MPEP 2144.04(II).
With respect to claim 8, Kadam removes ethanol by evaporation (high-vacuum distillation). See paragraph [0047].
With respect to claim 9, although the prior art suggests base catalyzed transesterification, Dickinson notes that sulfuric acid catalyzed transesterification is a reasonable alternative. See page 660, left column, middle paragraph; page 661, Table 14. Since transesterification is a routinely used step, and acid catalyzed methods of transesterification are well documented, it would be well-within the ordinary artisan’s skills and knowledge to optimize an acid catalyzed transesterification reaction.
With respect to claim 10, although Bandioli does not teach the claimed ratio, the extraction of polar and non-polar constituents of a mixture is routine in the art. That is to say, the ordinary artisan is well-aware that non-polar compounds will dissolve in hexane and polar compounds with dissolve in water. Since the ordinary artisan knows that oils and esters will reside in the non-polar solvent, the ability for the 
With respect to claim 11, since Bandioli does not note impurities, the time of exposure must have been sufficient.
With respect to claim 12, Bandioli appears to teach the claimed ratio. See page 569, left column.
With respect to claim 13, since silica gel is a reusable resource, it would be obvious to the ordinary artisan to recycle any materials that are known to be recyclable.
With respect to claim 14, although the prior art does not appear to teach the claimed esters, the prior art teaches the same algae, and indicates that transesterification is routinely used in the art. As such, there would be an expectation that the claimed esters would certainly be present in the method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651